NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30015

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00214-DCN-1

 v.
                                                MEMORANDUM*
CHRISTOPHER RYAN FORD,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Christopher Ryan Ford appeals from the district court’s judgment and

challenges the 8-month custodial sentence and 28-month term of supervised

release imposed upon revocation of supervised release. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ford contends that the district court procedurally erred by failing to consider

the 18 U.S.C. § 3583(e) sentencing factors and sufficiently explain the sentence.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. The record reflects that the

district court considered the relevant section 3583(e) sentencing factors and

sufficiently explained its reasons for imposing the sentence, including the need for

deterrence and Ford’s multiple breaches of the court’s trust. See United States v.

Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en banc)

      Ford also contends that the sentence is substantively unreasonable because

his violations were allegedly not serious enough to warrant both a custodial

sentence and a term of supervision. The district court did not abuse its discretion.

See Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines sentence

is substantively reasonable in light of the § 3583(e) sentencing factors and the

totality of the circumstances. See Gall, 552 U.S. at 51; United States v. Simtob,

485 F.3d 1058, 1062 (9th Cir. 2007) (primary purpose of revocation sentence is to

sanction defendant’s breach of the court’s trust).

      AFFIRMED.




                                          2                                     20-30015